Citation Nr: 1736019	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 5, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to October 2005.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from August 2011 and November 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2017, the Veteran's representative faxed a statement that was partially incomplete.  Part of this statement; however, indicated that he had attempted to attach VA medical center (VAMC) records that were not currently associated with the electronic claims file.  This appears to include records from March 2015 and November 2016, which would be after the most recent available records from January 2015 currently associated with the electronic claims file.  VA has a duty to obtain all updated VAMC treatment records.  38 C.F.R. § 3.159 (2016).  Therefore, upon remand, updated VAMC records should be obtained, and the Veteran's representative should be asked to provide a new copy of the August 8, 2017 faxed correspondence.

Next, in regards to the Veteran's claim for a TDIU, he completed a Form 21-8940 in June 2015 listing employment at C.O.P. temp service from 2003-2009; however he did not provide contact information for this office, including the address, nor did he provide information regarding his employment at the Walmart deli in 2008, which he noted during his January 2015 PTSD examination.  Therefore, upon remand, the Veteran should complete a new Form 21-8940 with the requested information.  

After the above is completed, the Veteran should be afforded a new VA examination to address the current severity of his service-connected PTSD, including its impact on his occupational functioning. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VAMC treatment records.  All records/responses received must be associated with the electronic claims file.  

2.  Request that the Veteran's representative resend his August 8, 2017 correspondence.

3.  Request that the Veteran send an updated VA Form 21-8940 with addresses and contact information for employment with C.O.P. temp service from 2003-2009 and Walmart deli for 2008.

4.  After the above is completed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's electronic claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability. 

The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, including how they may relate to his ability to function in a work setting and to perform work tasks, to include the ability to obtain or retain employment.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



